Citation Nr: 0719302	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk 


INTRODUCTION

The veteran had active military service from June 1958 to May 
1961. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia. 

A January 2004 rating decision confirmed and continued the 
denial of service connection for lower left abdominal 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the appeal, the veteran has stated that service 
medical records concerning his treatment at Ft. Bragg during 
the summer of 1959 or 1960 are relevant to his claim on 
appeal.  Records from Ft. Bragg are not of record and no 
attempts have been made to obtain these records.  38 C.F.R. 
§ 3.159(c)(2) states that VA will make as many request as are 
necessary to obtain relevant records from Federal department 
or agency.  These records include military records, including 
service medical records.  Consequently, attempts must be made 
to obtain the service medical records from Ft. Bragg prior to 
an adjudication of the claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess.  

2.  Take appropriate steps to obtain the 
veteran's service medical records from 
Ft. Bragg covering the period of the 
summer of 1959 to 1960.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



